674 S.E.2d 421 (2009)
STATE
v.
Eugene Johnny WILLIAMS.
No. 506A07.
Supreme Court of North Carolina.
February 5, 2009.
Staples Hughes, Appellate Defender, Durham, Ann B. Petersen, Chapel Hill, for Williams.
William B. Crumpler, Raleigh, Edward W. Grannis, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 6th day of January 2009 by Defendant to Amend Record on Appeal:
"Motion Allowed by order of the Court in conference this the 5th day of February 2009."